Citation Nr: 1040336	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to January 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied reopening of service connection for a left ankle 
disability.  In his substantive appeal, the Veteran requested a 
Board hearing.  A hearing was scheduled for July 2010, but the 
Veteran failed to appear.  Subsequently the Veteran submitted a 
statement through his representative noting that he was unable to 
report for his hearing and that he does not wish to have it 
rescheduled.  Thus, his hearing request is considered withdrawn.  
See 38 C.F.R. § 20.702(d) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 1995 RO rating decision denied service connection 
for a left ankle disability; the Veteran did not file a timely 
notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim of service connection for a left 
ankle disability has not been received since the September 1995 
rating decision.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying service connection 
for a left ankle disability became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 
currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the 
September 1995 denial of service connection for a left ankle 
disability; therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant, and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated February 2006 
and March 2006 the Veteran was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The Veteran was also advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the Veteran was provided in February 2006 prior to 
the initial unfavorable decision in November 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, 
in the context of a claim to reopen, the VCAA notice should 
address the bases for the denial in the prior decision and 
describe what material evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  In the present case, the Board observes that in 
compliance with the directives of the Court and the Board, the RO 
furnished the appellant with an adequate notice letter in 
February 2006.  It set forth the criteria for entitlement to the 
benefit sought by the Veteran, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The Board finds that the February 2006 notice constituted 
adequate VCAA notice to the Veteran. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

As in this case, no reopening, a VA medical examination is not 
necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, 
the statutory duty to assist the Veteran does not arise if the 
Veteran has not presented new and material evidence to reopen his 
claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  For all 
the foregoing reasons, the Board concludes that VA's duties to 
the claimant have been fulfilled with respect to the issue on 
appeal.

Reopening Service Connection for Left Ankle Disability

The Veteran's claim to reopen involves an underlying claim of 
service connection for left ankle disability.  Applicable law 
provides that service connection will be granted if it is shown 
that the Veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection 
for a left ankle disability was originally denied in September 
1995.  The Veteran was informed of the decision in a September 
1995 notification letter.  Because the Veteran did not file a 
notice of disagreement regarding the decision within one year 
from the date of the notification of the rating decision to 
appeal the denial of the claim, that decision became  final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been received, the claim must be reopened and VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

A request to reopen service connection for a left ankle 
disability was received in December 2005.  The RO determined new 
and material evidence had not been submitted and denied reopening 
of service connection for a left ankle disability.  The present 
appeal ensued.  

The RO denied the Veteran's claim for service connection for a 
left ankle disability in the prior final September 1995 decision 
because the record did not show a that the Veteran's pre-existing 
left ankle disorder permanently worsened in severity, that is, 
was aggravated as a result of service.  The RO found that the 
left ankle disability existed prior to enlistment, was not 
aggravated by service conditions, and was not the proximate 
result of performance of active duty.  

The additional evidence received since the September 1995 
decision includes the Veteran's multiple statements contending 
that his ankle was aggravated during service, which the Board 
finds are not "new" evidence.  These statements are cumulative 
and redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  The 
Veteran's same opinions and arguments, specifically that his 
ankle disability was aggravated during service, were of record at 
the time of the September 1995 final decision.  Therefore, the 
multiple statements are not new evidence

The additional evidence received since the September 1995 
decision also includes current treatment records for the left 
ankle.  The Board finds that these records constitute "new" 
evidence as they were not previously submitted to agency 
decisionmakers; however, the new treatment records are not 
"material" because they do not pertain to a basis of the prior 
final denial, and do not raise a reasonable possibility of 
substantiating the claim.  These records do not suggest any 
relationship between the Veteran's left ankle disability and his 
service.  They solely address the current status of the Veteran's 
disability without indicating any worsening during service.  As 
the records to not relate to an unestablished fact necessary to 
substantiate the claim, the Board finds that they are not 
material evidence.  

Because the additional evidence that is new does not indicate a 
relationship between the Veteran's current left ankle disability 
and his active service, the Board finds that new and material 
evidence has not been received to reopen service connection for a 
left ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, reopening of 
service connection for a left ankle disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


